                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            EASTERN DIVISION

JOSHUA ZUNIGA                                                           PETITIONER

v.                          CASE NO. 2:18-CV-00165 BSM

D. HENDRIX                                                             RESPONDENT

                                         ORDER

       After careful review of the record, the findings and recommendation [Doc. No. 13]

submitted by United States Magistrate Judge Patricia S. Harris are adopted. Accordingly,

petitioner Joshua Zuniga’s motion for summary judgment [Doc. No. 9], which is construed

as a motion for default judgment, is denied.

       IT IS SO ORDERED this 5th day of March 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
